Brown, Judge.
In this case I find as facts herein as abundantly shown by the record:
(1) That the shippér here involved controlled a very large share of the trade in these articles and fixed the business method of selling both for the home market in Canada and for export.
(2) That the usual wholesale quantity was 100 pairs or more.
(3) That anybody buying 100 pairs or more would receive repeats at the same price whether he took any more or not.
(4) That 75 per centum of the customers who buy the goods in Canada bought 100 pairs or more as initial orders with repeats and over 50 per centum of the customers in America, including the customers here, bought in the same way.
(5) That those buying less than 100 pairs, the usual wholesale quantity, paid varying prices ranging .from 5 per centum to 20 per centum higher, but these, as above shown, were greatly in the minority.
Therefore, the great majority of sales and customers buying in the usual wholesale quantities of 100 pairs and repeats should determine the dutiable value as the price they paid both for home consumption and for export, if we are to follow the intention of Congress speaking in the language of business. It is elementary that Congress always so speaks in accord with trade practice in tariff acts.
Otherwise minority sales, out of the usual run, would determine the dutiable prices for the entire business, or in other words the tail would wag the dog.
The appraised values based on invoices reflecting the minority sales should not be sustained but judgment should be in favor of the claimed values which represented sales for 100 pairs, the usual wholesale quantities including repeats.
The cases relied upon by the majority were cases where the purchaser agreed to take a larger quantity during the year.
That has never been held to make market value. That is not the cas¿ here. In the case before us 100 is the usual wholesale quantity *995without doubt. Anyone, like the importers here, purchasing 100 or more pays what these importers actually paid.
Anyone purchasing a lesser number, down to a single pair, which latter is, of course, a retail purchase not contemplated by the statute/ pays a higher price.
The value which the importer claims, i. e., his invoice value, conforms to the business common sense of the situation, which is what: Congress always intends in tariff statutes. The majority holding does not, in my opinion. Instead it squints at what amounts to a retail value, which, if I am correct in that assumption, would seem to be ground for subsequent protest as a finding based upon a wrong principle contrary to law. . ■